DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
2.	Applicant's arguments (see pages 8-11) filed on the 23rd of August, 2022 have been fully considered but they are not persuasive.
	Regarding Independent Claims 1, 13, 24 and 28, the applicant argued that the cited reference(s) on record does not disclose ‘alternating, during a listen mode, one or more components of the first WLAN device between a power-off state of the listen mode and a power-on state of the listen mode of the first WLAN device.  In response to this applicant’s argument, the examiner respectfully disagrees.  
Bertorelle reference discloses alternating, during a listen mode, one or more components of the first WLAN device between a power-off state of the listen mode and a power-on state of the listen mode of the first WLAN device (‘in order to reduce the power consumption, the mobile device can be set to a minimal operating mode, called "idle" mode or "sleep" mode, when the device is not used (NOTE: When the device is not used, the device is in power-off state) for voice or data communications.  When the device is in the idle mode, the device listens to the current base station during a paging listening interval every paging cycle, a paging listening interval lasting usually between two to five frames, preferably two frames.  During the paging listening interval, the network can send a signal to the device to switch the device (or the components or the functions) to the active operating mode (NOTE: When the device is in active operating mode to receive signal and handle incoming call, the device is in power-on state) in order to handle an incoming call for example’, ¶s 0003-0005).  
As underlined above, to reduce power consumption, when the mobile device is not used (power-off state), the mobile device is set to idle/sleep mode and listen to the base station during paging listening interval.  During the paging listening interval, the network can send a signal to the device to switch the device (or the components or the functions) to the active operating mode (i.e., power-on state) in order to handle an incoming call.
Thus, the above Bertorelle reference on record discloses the above argued claimed limitation(s).  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6, 7, 10, 13-16, 18, 19, 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2009/0016474 A1 to Bertorelle, Jerome (Bertorelle), in view of Publication No.: US 2007/0070929 A1 to Kang et al. (Kang). 
	As to Claims 1, 13, 24 and 28, Bertorelle discloses an apparatus of a first WLAN device for wireless communication, comprising: 
a processor configured to (Fig. 3, ‘mobile device CTRL’): 
alternating, during a listen mode, one or more components of the first WLAN device between a power-off state of the listen mode and a power-on state of the listen mode of the first WLAN device (‘in order to reduce the power consumption, the mobile device can be set to a minimal operating mode, called "idle" mode or "sleep" mode, when the device is not used (NOTE: When the device is not used, the device is in power-off state) for voice or data communications.  When the device is in the idle mode, the device listens to the current base station during a paging listening interval every paging cycle, a paging listening interval lasting usually between two to five frames, preferably two frames.  During the paging listening interval, the network can send a signal to the device to switch the device (or the components or the functions) to the active operating mode (NOTE: When the device is in active operating mode to receive signal and handle incoming call, the device is in power-on state) in order to handle an incoming call for example’, ¶s 0003-0005).  
Bertorelle does not expressly disclose an interface configured to obtain, during the power-on state of the listen mode, preamble information of a packet from a second WLAN device. 
However, Kang discloses an interface configured to (Fig. 8, ‘interface 811’) obtain, during the power-on state of the listen mode, preamble information of a packet from a second WLAN device (‘referring to Fig. 4, upon power-on, a node 400 recognize a BS 410 as its serving station and acquires system synchronization with the BS 410 using a downlink preamble received from the BS 410 in step 411’, ¶ 0048; see also ¶ 0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘an interface configured to obtain, during the power-on state of the listen mode, preamble information of a packet from a second WLAN device’ as disclosed by Kang into Bertorelle to effectively notify whether a node supports an RS capability during an initial connection procedure in a multi-hop relay BWA communication system, Kang ¶ 0019.
As to Claims 2, 14, 25 and 29, Bertorelle does not expressly disclose performing autocorrelation on the preamble information to detect a preamble of the packet.
However, Kang further disclose performing autocorrelation on the preamble information to detect a preamble of the packet (‘referring to Fig. 4, upon power-on, a node 400 recognizes a BS 410 as its serving station and acquires system synchronization with the BS 410 using a downlink preamble received from the BS 410 in step 411. The node 400 performs an initial ranging procedure with the BS 410 in step. 413 and sends an SS Basic Capability Request (SBC-REQ) message to the BS 410 to start a basic capabilities negotiation procedure in step 415. The SBC-REQ message contains information about basic capabilities that the node 400 supports to communicate with the BS 410, such as physical layer parameters. According to the present invention, the SBC-REQ message further includes relay capability information indicating if the node 400 supports the RS function’, ¶ 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘performing autocorrelation on the preamble information to detect a preamble of the packet’ as disclosed by Kang into Bertorelle to effectively notify whether a node supports an RS capability during an initial connection procedure in a multi-hop relay BWA communication system, Kang ¶ 0019.
As to Claims 3, 15, 26 and 30, Bertorelle discloses ceasing alternating the one or more components of the first WLAN device between the power-off state of the listen mode and the power-on state of the listen mode, and commencing a receive mode for processing the packet (‘in order to reduce the power consumption, the mobile device can be set to a minimal operating mode, called "idle" mode or "sleep" mode, when the device is not used for voice or data communications.  When the device is in the idle 
mode, the device listens to the current base station during a paging listening interval every paging cycle, a paging listening interval lasting usually between two to five frames, preferably two frames.  During the paging listening interval, the network can send a signal to the device to switch the device (or the components or the functions) to the active operating mode in order to handle an incoming call for example’, ¶s 0003-0005).
Bertorelle does not expressly disclose in response to detecting the preamble of the packet based on the autocorrelation.
However, Kang further disclose detecting the preamble of the packet based on the autocorrelation (‘referring to Fig. 4, upon power-on, a node 400 recognizes a BS 410 as its serving station and acquires system synchronization with the BS 410 using a downlink preamble received from the BS 410 in step 411. The node 400 performs an initial ranging procedure with the BS 410 in step. 413 and sends an SS Basic Capability Request (SBC-REQ) message to the BS 410 to start a basic capabilities negotiation procedure in step 415. The SBC-REQ message contains information about basic capabilities that the node 400 supports to communicate with the BS 410, such as physical layer parameters. According to the present invention, the SBC-REQ message further includes relay capability information indicating if the node 400 supports the RS function’, ¶ 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘detecting the preamble of the packet based on the autocorrelation’ as disclosed by Kang into Bertorelle to effectively notify whether a node supports an RS capability during an initial connection procedure in a multi-hop relay BWA communication system, Kang ¶ 0019.
As to Claims 4 and 16, Bertorelle does not expressly disclose detecting the preamble information by detecting one or more of the repetitions of the preamble information.
However, Kang further discloses detecting the preamble information by detecting one or more of the repetitions of the preamble information (‘referring to Fig. 7, upon power-on, a node 700 recognizes an upper-layer RS 740 as its serving station and acquires system synchronization with the upper-layer RS 740 using a downlink preamble received from the upper-layer RS 740 in step 711. The node 700 performs an initial ranging procedure with the upper-layer RS 740 in step 713 and exchanges an SBC-REQ message and an SBC-RSP message with the upper-layer RS 740 to start a basic capabilities negotiation procedure in step 715. The SBC-REQ and SBC-RSP messages contain information about basic capabilities that the node 700 supports, such as physical layer parameters. Authorization is performed between the node 700 and a BS 710 via the upper-layer RS 740 in step 717’, ¶ 0075).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘detecting the preamble information by detecting one or more of the repetitions of the preamble information’ as disclosed by Kang into Bertorelle to effectively notify whether a node supports an RS capability during an initial connection procedure in a multi-hop relay BWA communication system, Kang ¶ 0019.
As to Claims 6 and 18, Bertorelle further discloses wherein a duration of the power-off state of the listen mode and a duration of the power-on state of the listen mode (‘when the device is in the idle mode, the device listens to the current base station during a paging listening interval every paging cycle, a paging listening interval lasting usually between two to five frames, preferably two frames.  During the paging listening interval, the network can send a signal to the device to switch the device (or the components or the functions) to the active operating mode in order to handle an incoming call for example. As the device knows the next paging listening interval date, the device can shut-down as many components or functions as possible for the longest possible duration, in order to minimize power consumption’, ¶s 0003-0005).
Bertorelle does not expressly disclose the number of repetitions of preamble information and a duration of time for detection of the preamble of the packet.
However, Kang further discloses the number of repetitions of preamble information and a duration of time for detection of the preamble of the packet (‘referring to Fig. 7, upon power-on, a node 700 recognizes an upper-layer RS 740 as its serving station and acquires system synchronization with the upper-layer RS 740 using a downlink preamble received from the upper-layer RS 740 in step 711. The node 700 performs an initial ranging procedure with the upper-layer RS 740 in step 713 and exchanges an SBC-REQ message and an SBC-RSP message with the upper-layer RS 740 to start a basic capabilities negotiation procedure in step 715. The SBC-REQ and SBC-RSP messages contain information about basic capabilities that the node 700 supports, such as physical layer parameters. Authorization is performed between the node 700 and a BS 710 via the upper-layer RS 740 in step 717’, ¶ 0075).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘the number of repetitions of preamble information and a duration of time for detection of the preamble of the packet’ as disclosed by Kang into Bertorelle to effectively notify whether a node supports an RS capability during an initial connection procedure in a multi-hop relay BWA communication system, Kang ¶ 0019.
As to Claims 7 and 19, Bertorelle further discloses wherein alternating the one or more components between the power-off state of the listen mode and the power-on of the listen mode state includes alternating the one or more components between the power-off state of the listen mode and the power-on state of the listen mode according to a duty cycle (‘in order to reduce the power consumption, the mobile device can be set to a minimal operating mode, called "idle" mode or "sleep" mode, when the device is not used for voice or data communications.  When the device is in the idle mode, the device listens to the current base station during a paging listening interval every paging cycle, a paging listening interval lasting usually between two to five frames, preferably two frames.  During the paging listening interval, the network can send a signal to the device to switch the device (or the components or the functions) to the active operating mode in order to handle an incoming call for example’, ¶s 0003-0005).
As to Claims 10 and 22, Bertorelle does not expressly disclose wherein the one or more components of the first WLAN device include at least one of: one or more components of a radio frequency (RF) front end; an analog-to-digital converter (ADC); and one or more components of a baseband processing unit.
	However, Kang further disclose wherein the one or more components of the first WLAN device include at least one of: one or more components of a radio frequency (RF) front end; an analog-to-digital converter (ADC); and one or more components of a baseband processing unit (‘the interface module 811 is used to communicate with the upper-layer RS or the BS, including a Radio Frequency (RF) processor and a baseband processor. The RF processor down converts a signal received through an antenna to a baseband signal and provides the baseband signal to the baseband processor’, ¶ 0093).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the one or more components of the first WLAN device include at least one of: one or more components of a radio frequency (RF) front end; an analog-to-digital converter (ADC); and one or more components of a baseband processing unit’ as disclosed by Kang into Bertorelle to effectively notify whether a node supports an RS capability during an initial connection procedure in a multi-hop relay BWA communication system, Kang ¶ 0019.

5.	Claims 5, 11, 12, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bertorelle, in view Kang and further in view of Publication No.: US 2018/0014216 A1 to Banerjea et al. (Banerjea).
	 As to Claims 5 and 17, Bertorelle in view Kang do not expressly disclose wherein the number of repetitions of the preamble information includes a number of repetitions of short training field (STF) information.
	However, Banerjea discloses wherein the number of repetitions of the preamble information includes a number of repetitions of short training field (STF) information (‘referring to Fig. 4 a wireless device, such as a STA or an AP, may receive a frame 402. In one configuration, the frame 402 may have a preamble that includes an L-STF 404, an L-LTF 406, and L-SIG 408, and RL-SIG 410, an HE-SIG-A 412, an HE-SIG-B 414, a long range (LR) STF (LR-STF) 416, and an LR-LTF 418 (having N symbols, where N is an integer greater than 0). The frame 402 may also include a user data field 420 and a PE field 422. Like the L-STF 404 or the HE-STF (e.g., the HE-STF 264), the LR-STF 416 may have 10 repetitions’, ¶ 0055).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the number of repetitions of the preamble information includes a number of repetitions of short training field (STF) information’ as disclosed by Banerjea into Bertorelle in view Kang to effectively provide low power and long-range preambles for wireless local area networks (WLAN), Banerjea ¶ 0068.
As to Claims 11 and 23, Bertorelle in view Kang do not expressly disclose performing match filtering on the preamble information to detect a preamble of the packet.
However, Banerjea discloses performing match filtering on the preamble information to detect a preamble of the packet (‘in one aspect, the packet detection component 528 may determine whether the STF and LTF information 534b matches any known IEEE 802.11 preamble information based on a correlation value (e.g., using a match filter xcorr of known STF and LTF values against the received STF and LTF samples in the buffer)’, ¶ 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘performing match filtering on the preamble information to detect a preamble of the packet’ as disclosed by Banerjea into Bertorelle in view Kang to effectively provide low power and long-range preambles for wireless local area networks (WLAN), Banerjea ¶ 0068.
As to Claim 12, Bertorelle further discloses wherein the first WLAN device remains in the power-on state of the listen mode (‘during the paging listening interval, the network can send a signal to the device to switch the device (or the components or the functions) to the active operating mode in order to handle an incoming call for example’, ¶ 0005). 
Bertorelle in view Kang do not expressly disclose perform the match filtering on the preamble of the packet.
However, Banerjea discloses perform the match filtering on the preamble of the packet (‘in one aspect, the packet detection component 528 may determine whether the STF and LTF information 534b matches any known IEEE 802.11 preamble information based on a correlation value (e.g., using a match filter xcorr of known STF and LTF values against the received STF and LTF samples in the buffer)’, ¶ 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘perform the match filtering on the preamble of the packet’ as disclosed by Banerjea into Bertorelle in view Kang to effectively provide low power and long-range preambles for wireless local area networks (WLAN), Banerjea ¶ 0068.

6.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertorelle, in view Kang and further in view of Patent No.: US 10,459,103 B1 to Shi et al. (Shi).
As to Claims 8 and 20, Bertorelle discloses wherein alternating the one or more components of the first WLAN device between the power-off state of the listen mode and the power-on state of the listen mode (‘when the device is in the idle mode, the device listens to the current base station during a paging listening interval every paging cycle, a paging listening interval lasting usually between two to five frames, preferably two frames.  During the paging listening interval, the network can send a signal to the device to switch the device (or the components or the functions) to the active operating mode in order to handle an incoming call for example. As the device knows the next paging listening interval date, the device can shut-down as many components or functions as possible for the longest possible duration, in order to minimize power consumption’, ¶s 0003-0005).
Bertorelle in view Kang do not expressly disclose wherein alternating the one or more components of the first WLAN device between the power-off state of the listen mode and the power-on state of the listen mode is performed when an RSSI is greater than a first RSSI threshold.
However, Shi discloses first WLAN device between the power-off state of the listen mode and the power-on state of the listen mode is performed when an RSSI is greater than a first RSSI threshold (‘at 308, the portable device 104 may transition one or more components from a low power mode to a higher power mode that provides more functionality, such as a fully operational mode. In one implementation, the portable device 104 may transition from a light sleep scan mode to an active mode. For example, the RSSI of the message that conveyed the first beacon data 118(1) may have an RSSI of 79. The threshold value may be 60. Responsive to the RSSI being greater than the threshold value, the portable device 104 wakes up to a fully operational state that may include powering up the magnetometer 108. For example, as the portable device 104 nears the portal 120 and the beacon transmitter 124, the RSSI increases’, Col. 11, ll 57 – Col. 12 ll 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘first WLAN device between the power-off state of the listen mode and the power-on state of the listen mode is performed when an RSSI is greater than a first RSSI threshold’ as disclosed by Shi into Bertorelle in view Kang to effectively transition one or more components from a low power mode to higher power mode, Shi Col. 11, ll 57-67.

7.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bertorelle, in view Kang and further in view of Patent No.: US 6,236,674 B1 to Morelli et al. (Morelli).
As to Claims 9 and 21, Bertorelle discloses wherein alternating the one or more components of the first WLAN device between the power-off state of the listen mode and the power-on state of the listen mode (‘when the device is in the idle mode, the device listens to the current base station during a paging listening interval every paging cycle, a paging listening interval lasting usually between two to five frames, preferably two frames.  During the paging listening interval, the network can send a signal to the device to switch the device (or the components or the functions) to the active operating mode in order to handle an incoming call for example. As the device knows the next paging listening interval date, the device can shut-down as many components or functions as possible for the longest possible duration, in order to minimize power consumption’, ¶s 0003-0005).
Bertorelle in view Kang do not expressly disclose wherein alternating the one or more components of the first WLAN device between the power-off state of the listen mode and the power-on state of the listen mode is performed when an RSSI is greater than a first RSSI threshold and less than a second RSSI threshold.
However, Morelli discloses WLAN device between the power-off state of the listen mode and the power-on state of the listen mode is performed when an RSSI is greater than a first RSSI threshold and less than a second RSSI threshold (‘in operation, the preferred embodiment of the present invention utilizes the RSSI signal to switch the receiver 16 between a sleep and an active mode based on when the RSSI 
signal is below the threshold level set by the MAC 30. The threshold level is generally set to approximately 10 dbm above the noise floor for the environment in which the mobile terminal is located. Further, as the noise floor changes, the transceiver 10 updates the threshold level’, Col. 12, ll 14-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘WLAN device between the power-off state of the listen mode and the power-on state of the listen mode is performed when an RSSI is greater than a first RSSI threshold and less than a second RSSI threshold’ as disclosed by Shi into Bertorelle in view Kang to effectively switched mobile station between an active mode and a sleep mode in order to conserve power without substantially sacrificing data exchange rate, Morelli Col. 3, ll 35-40.

8.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bertorelle, in view Kang and further in view of Publication No.: US 2002/0181546 A1 to Odenwalder et al. (Odenwalder). 
	As to Claim 27, Bertorelle in view Kang do not expressly disclose detect the preamble information by detecting one or more of the repetitions of the symbol.
However, Odenwalder discloses detect the preamble information by detecting one or more of the repetitions of the symbol (‘in another aspect, an apparatus for generating a preamble information channel within a wireless communication system is presented, wherein the preamble information channel informs a target station of a length of a preamble transmitted on a separate channel, the apparatus comprising: a block encoder configured to receive a symbol and to output a plurality of symbols; a repetition element configured to receive the plurality of symbols from the block encoder and to output a sequence, wherein the sequence comprise a repeated pattern of the plurality of symbols’, ¶ 0009). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘detect the preamble information by detecting one or more of the repetitions of the symbol’ as disclosed by Odenwalder into Bertorelle in view Kang to effectively enhance transmission of data packets between stations in communication systems, Odenwalder ¶ 0007.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463